In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lange, J.) entered July 24, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly determined that the petitioner’s application was procedurally barred. The three claims raised by the petitioner in this proceeding could have been raised on direct appeal or by collateral attack in the court in which he was convicted (see, People ex rel. Benbow v Scully, 189 AD2d 844). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.